Earl Warren: 503, Commissioner of Internal Revenue, petitioner versus Estate of Marshal L. Noel, deceased, et al. Mr. Jones.
John B. Jones, Jr.: Mr. Chief Justice may it please the Court. This case involves the applicability of the federal estate tax to the proceeds of airplane flight insurance paid on the death of one who has died in an airplane accident. The facts are undisputed. On the evening of June 19, 1956 the decedent and his wife went to Idlewild Airport from which he was taking a trip to Venezuela. In that airport he applied for two flight insurance policies in face amount of $62,500 each, totaling a $125,000 for a premium of $2.50 each. He signed a written application to each of the two companies and in that application he named his wife Ruth as the beneficiary. He specified that his trip was to be a roundtrip between New York and Puerto Ordaz in Venezuela. He gave application, his application to the clerk, who validated them and on instructions of the decedent handed them to the wife who kept them until they will later surrendered for payment. There is perhaps some disagreement in this record as to who paid the premium for the policy. While we don't think anything in this case, in its present posture would turn on that, we note that the tax court judge, although we had testimonies from the wife that she had paid the premium, and refused to make that finding. They expressed some question. The Third Circuit on the other hand in stating the facts of the case did go ahead and made that finding though without discussing the point.
Potter Stewart: Finding that she had paid the premium?
John B. Jones, Jr.: Yes, it's a sentence of the record -- it's at page 49 of the record just says she paid and I'm not sure that they were aware in the Third Circuit that they were making a finding which the tax court have refused to make.
Potter Stewart: And of what significance would this be?
John B. Jones, Jr.: It would be at significance if he --
Potter Stewart: If he did not have any incidence of ownership it might be of significance, is that right?
John B. Jones, Jr.: That's right. We have an additional argument relating to a gift in contemplation of death, which is before the Court at this time. It would not be a gift, if she had herself paid for the policy. That would be the only --
Potter Stewart: It has no present significance.
John B. Jones, Jr.: No, present significance. Each of these policies provided for payments in specified amounts for certain bodily injuries such as loss of limb or sight resulting from accident in the contemplated airplane flight and provided for the payment of the principle sum on loss of life. Each policy also reserved the right in the insured to assign the policy and to change beneficiaries. At 12:31 am approximately just less than three hours after it took off the plane crashed into the Atlantic Ocean and everyone on board was killed. On due application by his widow under the policy, she received a $125,000 from the two companies. These amounts were not included in the estate tax return filed on behalf of the decedent. The commissioner asserted a deficiency and the case proceeded in due course to the tax court which upheld the deficiency, but on the petitioner's appeal to the Third Circuit, Third Circuit reversed the decision for the government and held that these particular policies were not insurance under policies on the life of the decedent as required by Section 2042 (2) of the Code. That code section is in relevant portion set forth at page 16 of our brief and virtually all of the discussion in this case will revolve about those words, insurance under policies on the life of the decedent as set forth in page 16 there. Our position before this Court is that the Third Circuit was wrong for four reasons and that the decision of the Third Circuit should be reversed and that of the tax court reinstated. First we would meet the Third Circuit in the terms in which it spoke. It suggested that somehow this language which I've just quoted is not clear and that it's necessary to make considerable construction. We think that the Third Circuit got into that error by equating the quoted phrase insurance under policies on the life of the decedent with life insurance and then find a fact which no one disputes that life insurance is quite different from accident insurance and it would be our view that the statute rather pointedly refrained from using the term life insurance and says rather insurance under policies on the life of the decedent, which it would seem at least as reasonable reading and in our view the better reading to say that this includes all policies under which death is the occasion for payment of the proceeding. And we think that this spirit and the spirit that animates the choice of language in the section is picked up in the regulation, which have been with us for 30 or 40 years, which provide that the term insurance refers to life insurance of every description.
Earl Warren: Is there is a legislative history on that statute Mr. Jones that's convincing that --
John B. Jones, Jr.: The legislative history is quoted in the opinions below. I think it does not focus on the fact that there might be ordinary life insurance policies and accident life insurance policies that would cover on death. What it does do and this comes in a little later in the argument, it does give some support to the theory that the Congress was concerned with the possibility of -- at one time there was no tax on life insurance to a named beneficiary and at that time this was put in and they wanted to have a rule which made it clear that insurance payable to a beneficiary other than the estate was part of the estate and that is really all legislative history deals with. I don't think either side has cited anything more helpful than that and that this is I believe amply discussed in both briefs.
Speaker: What was the situation [Inaudible]
John B. Jones, Jr.: Well I think that I've covered the clarity of the language its really all I wanted to say on that and our second reason for doing this is, for taking this position is, it's all very well for us to sit here and look at this one flight policy which is after all is going to last for a very short time, it doesn't have much intrinsic value as a piece of paper, it isn't worth any more than the $5.00 that was paid on it until the fact that the accident which instantly makes it payable in its full amount and there's not going to be a trading market in these policies, it's not the kind of thing which is transferred. And if you compare that with ordinary life insurance, it's very easy to see differences in time, differences in nature and if that was all that was involved it wouldn't be too bad to have a different rule for these flight insurance policies on the one hand and the ordinary life on the other, but the difficulty is that, in our view, this is a -- the insurance policies really fill out a spectrum of which this policy would be off to this side, let's say a flight insurance policy would last a very short time and covers a single flight. And maybe the next one over in the line would be an annual policy and some people are covering only airplane accidents and then the next one would be the term insurance which Your Honor mentioned and then their might be renewable term insurance and then there might be ordinary life insurance with double indemnity and then there might be ordinary life insurance without double indemnity. And our view is that the distinction which was picked by the Third Circuit was to say that ordinary life insurance and that which is within the meaning of the section, is that which ensures against an inevitable event. Well you can't make that statement about term insurance, because term insurance insures only against death during a 10 year, 20 or whatever the agreed term is. Now this is a form of term insurance, it covers a limited cause of death. It has a 12-month actual limitation in it, but it would be terminated shorter if the roundtrip terminates before that.
Speaker: [Inaudible]
John B. Jones, Jr.: Oh, no question about --
Speaker: [Inaudible]
John B. Jones, Jr.: No, I would. I say this, I don't think anybody has ever, if I may use the phrase, had the nerve to suggest that it was not includable in the estate. Until this decision of the Third Circuit I don't know how you would have made the argument and I'm not sure that in the brief, petitioners go away from that. They don't think that they can soundly argue that term insurance ought to be excluded and in fact in this particular case if the record on pages 23 and 24 you will find that this man had an annual airplane accident life insurance policy. I didn't mean to use life insurance, I beg your pardon, but covering his loss of life in an airplane accident and he didn't make any effort to apply this rule to this policy. He agrees that there is something more in that policy that he just -- he couldn't come into court and claim that, that wasn't includable in his estate. And whereas under the rationale of the Third Circuit as adopted as we see it you would have to rule that it wasn't life insurance. So my answer is that the regulations here, say life insurance of every description, as far as I know there has never been a contest or even a situation close enough that it was necessary to issue a ruling suggesting that term insurance was includable. I think it would be a fair assumption and I'm sure opposing counsel picking up that they feel I'm in error in this finding. It's the first time that no one has suggested that there was any reason for exclude.
Tom C. Clark: Wasn't there however a different theory advanced for excluding the other accident policy, and that was that the ownership wasn't transferred to the wife, whereas here the theory was that the ownership was?
John B. Jones, Jr.: Well that raises problems under the alternative argument which is presented in their brief. It does not under the rationale which the Third Circuit adopted.
Tom C. Clark: Yes, I understand.
John B. Jones, Jr.: And that at the time this was advanced to Judge Brown he was talking about, well if you say there's any validity to this argument about the nature of insurance wouldn't it necessarily cover this other policy too? And so Your Honor's point is well taken, absent an assignment, there might be very good reasons for taxing it but not under the Third Circuit rationale. Now, the second reason or the third reason for -- in our view reversing the Third Circuit is that this seems to us to have been a settled area of law. It is true that the decision is one of the Board of Tax Appeals which is not high up in the judicial structure of the country, but it was promulgated in 1929 and as far as we know has not been contested until this case, or successfully contested until this case. We've cited in our brief, page 6 that the degree to which it's been accepted by the three textbook authorities. Opposing counsel in their briefs say well, they're not going all out in their endorsement of it, when they refer to it in their treatises perhaps that's true, but I think treatise writers are exact to take issue with unsound decisions as anybody and I think in these same treatises if there are well established decisions with which they are in disagreement, you will find that they do not hesitate to express it. And I will think that the fact that this is reported is entitled to some weight, not in any sense conclusive but it adds to the picture which we see here. And the same thing maybe said for the Ackerman decision being known to Congress over the years. Again respondent here states, well there's no showing that this was ever called to Congress' attention, which we say granted and if this isn't the strongest case for congressional reenactment, but at the same time if there was discontent with the decision I think one could expect that over the course of 30 years, it would have been called to the attention of Congress and fitted into the picture as a whole. I think it is fair to say that Congress -- the inaction of Congress supports the view which we're now espousing. And the last reason which we would advance for the error in the decision of Third Circuit comes about from the interrelationship between the income tax and the estate tax. There is in Section 101 of the income tax which is printed at page 17 of our brief, just facing the 2042, a provision which excludes from income amounts paid under a life insurance contract. And the regulations under that section have always felt that, that language was strong enough to support exclusion of death benefits under accident insurance policy. It's the phrase under a life insurance contract, is I would think a narrower phrase in the statute to be construed than that phrase policies on the life of the decedent which we have in Section 2042 in front us now. And the reason -- the point to be made here is that if the Third Circuit rationale is accepted then the regulations under 101 are wrong and payments under an accident, so called accident insurance, accident life insurance policy should not be excluded from income under 101 and the price of obtaining the exposition from the estate would be to have it included in the income, which in virtually every case would be a much more expensive proposition tax wise. We don't urge that and I don't suppose if we lost this case we would even urge it, but it does seem to us to show that Congress had a very clear concept in mind of what life insurance was and that all the pieces in the puzzle fit together until this case came along and it does knock it considerably out of kilter and that the uncertainty should be removed and that the pattern of taxation of insurance on flight accidents should follow the pattern of all other life insurance. Now upon brief here the tax payer makes some point about the incidence of ownership and let me say that this is in our view a more troubling and a closer question under the -- on the facts of this case. That point however, was dealt with unanimously by -- neither the Court below disagreed on this. It seemed to us that Judge Brown was aware of all the arguments, treated them very carefully and was so satisfying to the Third Circuit that they passed over in a sentence with a statement that decedent here clearly did have the incidence of ownership. If I just outline the objections and our answers to them I might suggest one of the most important is a suggestion that somehow with the policies in the wife's hands and the insured on the airplane, there wasn't any practical way to exercise the power to change the beneficiary and I would just point out that on that Section 2042 very clearly speaks of power alone or in conjunction with any other person. And since the most that could be set for facts is that it puts it in the joint control of the decedent and his wife, that there would be no reason for allowing a person by their own act to just argue the impossibility of exercise when Congress has gone so far in advance to cover the possibility of being exercisable with some other person. And another very practical possibility and one that has to be contemplated is that man who buys the flight insurance contract at the counter is not in a very effective position to change the beneficiary, he goes from the counter, he gets on the airplane and he's not going to be allowed to use the pilot's radio. There's not, as a practical matter, a great chance of exercising at that point.
Potter Stewart: Suppose he could do it with the roundtrip policy, I suppose he could do it at his one way destination.
John B. Jones, Jr.: That's right, but -- and this one was roundtrip policy and he could have done it at his destination.
Potter Stewart: And had he arrived there.
Hugo L. Black: [Inaudible]
John B. Jones, Jr.: Yes, this happened to be a non-stop flight but I have to certainly -- you could try it anyway.
Hugo L. Black: [Inaudible]
John B. Jones, Jr.: Right, right, but there is. That is only significant aspect of ownership in this policy, is this power to change the beneficiary and it just isn't possible to overlook it. That's all you've got and it clearly was in the decedent. What we have considered this business of impossibility at the time he was on that airplane he couldn't have changed the beneficiary on his own ordinary life insurance policy either, but I don't suppose that, that would be -- would be taken seriously as an argument for not including his own life insurance just because the minute he left he was in the airplane where he couldn't contact the company. So as Judge Brown points out it goes too far. And we have cases in the power of appointment area which the heard case is an example which points out it isn't the actual likelihood of exercise of the existence of the power which has to be controlling for tax purposes. Some comment is made that this is pure broiler plate, but we note from the record at page 28 that the company involved has considered this problem a little bit more and now makes available forms for assignment which presumably would permit an insured to assign it. But unfortunately for the decedent here those forms were not available at that time and we think that closer recognition, there is a right which has to be dealt with here. And just lastly on the incidence of ownership we would say that you can't overlook the accidental portion here for loss of limb and sight and eye. That's a benefit which is payable. It is payable to the insured if that had been the result of the accident and that in itself may have been incident of ownership.
Byron R. White: Mr. Jones I gather this case really bears on all accident policies not just aircraft accident policies, isn't it?
John B. Jones, Jr.: Yes, Mr. Justice I would --
Byron R. White: I mean either way it's decided it would have a -- rather it would settle a lot of other things too.
John B. Jones, Jr.: Yes.
Byron R. White: A lot of other -- settle insurance cases with other [Inaudible]
John B. Jones, Jr.: Yes, it would. I fear that I've expressed Mr. Justice White is that it would go further, it would also settle adversely such things as term insurance, double indemnity portions of regular life insurance if at least have done in the terms which the Third Circuit has stated. There's nothing magic to the airplane nature, just except the fact that it highlights the tangency of the policy. It last only a short time, it covers only a very small likelihood of death and as the Court can recognize, it's not a very valuable piece of paper spoken of generally just in the rare case of an airplane accident suddenly assumes this, but we think the rules set down by Congress speak to this policy as to all others. Thank you.
Earl Warren: Mr. Ball.
Harry Norman Ball: May it please the Court. The coverage under these policies was the payment of benefits prescribed in the policies resulting from injury through accident in connection with an airplane flight. Of course there was an infinitesimal possibility fortunately that any liability, whatever accrued and of course everybody hoped that the contingency, the accident would never occur. Now it is this fact which I will develop which shows that this kind of coverage does not posses the requirements as intended by Congress under the congressional policy which Mr. Chief Justice asked about in the beginning. This type of policy is not covered by the intent of Congress as expressed in 1918 and is not covered by the intent of Congress which has persisted to this very day. Prior to 1918, when the estate tax was imposed, there was no inclusion of life insurance policy proceeds except those which came into the estate physically by reason of the fact that the executor in his fiduciary capacity was a beneficiary. Congress had before it the question of tax evasion or avoidance under which wealthy persons could take from their estates large sums of money, put those sums into life insurance and in that way create for their beneficiaries distributions which would escape estate taxation. It was this situation which Congress tried to eliminate by enacting the section which said that hereafter, proceeds on life policies will be included if the insured took out the policies and if the proceeds exceed $40,000. The Court will please observe that only way that this intent could be translated to insurance would be in connection with the translation to life insurance. And the reason for that is that life insurance is inherently a form of investment or contract which looks toward the future and looks towards the protection of beneficiaries. And the reason why that is so is because the insurance carrier, when he enters into a contract, is just as certain to have to pay to the beneficiary or to the estate as the case may be as there is a certainty of death. Of course this is in complete contrast with a flight accident policy where the probability of payment is infinitesimal and almost negligible and as I say, it is fortunate that, that is the situation. Now the --
Potter Stewart: How about the kind of a policy that the people sometimes take out during the -- when they borrow money which is a short-term life insurance policy to be sure that that will be paid if they die during [Inaudible]
Harry Norman Ball: Yes sir.
Potter Stewart: Now there is -- where would you think that would fall if it's some kind of a policy?
Harry Norman Ball: I would think that since that is truly life insurance that, that would fall within 2042.
Potter Stewart: Of course, the statute doesn't say life insurance.
Harry Norman Ball: The statute says insurance on the life.
Potter Stewart: Yes.
Harry Norman Ball: But reading that statute in the light of the congressional intent, it is clear we submit that the only kind of insurance that could have been useful and could have been meant in thwarting the concept which the Congress was trying to avoid was through life insurance.
Potter Stewart: Well, and that's the reason I asked you my question, because that kind of an insurance is not covered by the congressional intent, is it? Very short-term life insurance, that's not covered by the congressional intent is it?
Harry Norman Ball: It may not be specifically covered by the congressional intent --
Potter Stewart: I mean that kind of life -- that kind of insurance on a person's life is not within the contemplation of Congress and it uses [Inaudible]
Harry Norman Ball: Probably not sir, but since general life insurance company was -- life insurance policies were certainly included under this intent, then I must say that this type of insurance even though it's taken out for the purpose of insuring a creditor is still life insurance and the same treatment would be accorded.
Potter Stewart: Even though it's 30 days or 60 days [Inaudible]
Harry Norman Ball: And may I answer Justice Harlan's question about term insurance. Term insurance in the usual sense is nothing more than regular insurance without cash value. There is a term which is non-cancelable, goes for life. There are modifications of that, but term insurance in our view is covered by 2042 for the reason that it is life insurance and may I at this point --
Potter Stewart: But without cash value, very little with to do with the policy which you say Congress had before it?
Harry Norman Ball: No Your Honor. I think that the fact that there is little or no cash value in the true life insurance policy does not take it out of the contemplation of Congress for this reason that in every life insurance policy, be it term or 20 payment life or endowment and of course it is easier to envisage a situation where for example, an insured goes out and buys a single premium payment life insurance policy. He pays $25,000 or $30,000 for a single premium policy, and then that is a definite depletion of estate -- of his estate to that extent, but the other life insurance also has a built-in value which must be considered because of the fact that the insured's expectancy of death furnishes a value in all kinds of life insurance which the insured has in his estate until such time as he dies.
Earl Warren: Would your argument would be the same if this was an annual policy instead of the single roundtrip policy?
Harry Norman Ball: Yes Your Honor.
Earl Warren: It will.
Potter Stewart: There was an annual policy in this case. There is the depletion on that policy.
Harry Norman Ball: Yes sir.
Potter Stewart: And what happened with the plan? Did you make the same argument?
Harry Norman Ball: No Your Honor, payment had been made on that policy and I think it was a mistake.
Earl Warren: What was the answer, I didn't get it?
Harry Norman Ball: I said that policy was included by the department, and payment of the tax made, I think it was a mistake.
Potter Stewart: You could have sued for a refund.
Harry Norman Ball: I hope we're not too late, we might still do so.
Potter Stewart: Well, the fact of the matter, at least so far while you say you would make the same argument with respect to an annual policy, the fact is at least so far you haven't made, is that right?
Harry Norman Ball: We haven't made it. We haven't done anything about it.
Potter Stewart: Your argument would be different if this was just a straight payment for death rather than an injury, wouldn't it?
Harry Norman Ball: My argument would be different if this was a straight payment for death from any cause; heart attack, disease or any other cause --
William O. Douglas: I mean if it was just a straight policy for death by -- which resulted in here accident.
Harry Norman Ball: No, my argument would be the same. I'd say if it was a straight policy for death alone, it still would not be includable.
William O. Douglas: Then how life insurance continues from that kind of a policy?
Harry Norman Ball: Life insurance is distinguished from that kind of policy because there is a certainty of death. The certainty of death is based upon the fact that the expectancy tables decide that on the average an individual, a human being will die over a certain period of time. It is this certainty of death and this certainty payment that supports the use of this kind of coverage for estate planning. It is this kind of coverage which I suggest was in the mind of Congress when it --
William J. Brennan, Jr.: That would be dangerous to say if there's almost a certainty of no death.
Harry Norman Ball: We like to hope so Your Honor. It's a bad tragedy when anybody is killed, of course the airlines say that the averages are wonderful and of course they don't count to the person who was struck. But the possibility on a mathematical basis is very slight. Now for example, out of 77 million flights in 1963, there were 264 deaths. Now I might make the point at this time that since that statistic indicates the amount of controversy that there might have been involved, I suggest that it was so negligible as not to be able to say that it was before Congress because assuming as the record indicates that 7 or 8 million policies of this kind are taken out a year which would be about 10% and of the 264 deaths, 10% would be 26. Now --
Tom C. Clark: Your argument however would apply to any accidental death policy, whether it's the automobile or airplane or anything else, would it not?
Harry Norman Ball: Yes Your Honor.
Tom C. Clark: And there we have a very substantial incident, while it's true with what you've said about airplanes is true, accidental death by automobile has assumed the largest proportion in the country.
Harry Norman Ball: That may be true Your Honor, but it has not as yet gone so far as to have Congress declare a different intent. Now it may very well be that Congress could say that proceeds from policies because of the death of any individual in an accident or otherwise are includable. It may properly be able to say that, but it has not done so as yet and as the government says, they're asking that this Court say, “Now Congress, if you want to make an exception of flight accident policies, it is up to you to make the exception out of 2042.” I suggest to the Court that you can't make an exception and take something out before it's put in. What the government is saying to this Court is that, they're asking this Court to extend and stretch the language of 2042 beyond the phrases and the words used in that section and beyond the congressional intent, and the purpose is sought to be achieved by Congress.
Earl Warren: If you were to prevail in this case, would that money be subject to taxation by anyone?
Harry Norman Ball: That question if it pleases the Court is whether or not the beneficiary might have to pay a tax on that money, income tax or otherwise. Now probably Congress could impose a tax on the beneficiary income or otherwise, it could call this gain or profit or income and if it chose to do so and thereby impose the tax on the beneficiary, but so far as the estate tax is concerned, we submit that it cannot do so.
Earl Warren: It cannot constitutionally do so?
Harry Norman Ball: I would say sir in this type of policy, it cannot do so for the reason that there is no significant value in the policy which I suggest is necessary for the decedent to have at the time of his death in order to enable the government to tax a transfer. In other words, there has to be something of significant value in the decedent at the time of his death in order to say well we are taxing the transfer of this economic value which the decedent had. And I don't think there is any such economic value in a flight accident policy and therefore, I don't think that it could be taxed because if it were, it would be probably taking property without due process and probably a direct tax which is proscribed.
Earl Warren: How about the double indemnity clause in a life insurance policy? Is that somewhat similar to this?
Harry Norman Ball: Your Honor that is, in someway, there are some similarities, but in a double indemnity policy attached or part of, inherently part of a life policy, the basic contingency is death. Now the double indemnity establishes the amount of payment and to that extent, when you have it all in one, I would say that those proceeds might properly be included. But if the double indemnity feature is taken out of the life policy and is represented by a single policy referring only to death from accident, then I say that falls within our position that it is not includible under Section 2042. Now as the Court below pointed out and of course I think properly so, the certainty of the payment under a life insurance policy, the fact that there is a definite obligation on the part of the insurance carrier to pay and under life insurance, the built-in value which I suggested a moment ago as being in there because of the expectancy of death in every life policy creates the immediate estate which if there is a right to change the beneficiary becomes taxable at the moment of death of because that right in the beneficiary is frozen. It cannot be taken away from him.
William J. Brennan, Jr.: [Inaudible] that form of life insurance is taken out, but the fact that they've said it. For example the ordinary tuition plan for instance, I expect many received, which provides that if you don't pay tuition plan over the course of the full year because of death that the obligation is distinguished, but the bank is paid by the insurance company. What's the economic interest in say passing, if it makes that passing? I think you answered to Justice Stewart earlier that, that would be passable?
Harry Norman Ball: I did sir.
William J. Brennan, Jr.: What is the term?
Harry Norman Ball: The economic interest in every life policy is the value, the built-in value emanating from the fact that the insured, every insured has an expectancy of death. Now to illustrate, if there is a pure term policy without any cash values on an individual say 95 years of age, say there's a $100,000 policy on his life, he has under the tables will say two-and-a-half years expectancy or perhaps a little bit more, but let's say three for the sake of argument. Now, without any cash value in that policy, the expectancy of death would make that policy worth approximately $30,000 and it is this expectancy of death which furnishes the built-in value in every life insurance policy which --
William J. Brennan, Jr.: Now suppose your decedent had one of these tuition plan policies, are you suggesting that while there accident policies is not being suitable, whatever is balance owing to the extent they are still owing tuition, to that extent this would be included, is that it?
Harry Norman Ball: Yes, assuming that he had the right to change the beneficiary --
Byron R. White: But in common insurance there is no expectancy of death within term, the credible life insurance there's no expectancy of death within the period of the said obligation.
Harry Norman Ball: There is no --
Byron R. White: In a year-to-year term policy, it may or it may not happen, just like in an accident policy which includes death. The death proceeds may or may not be paid.
Harry Norman Ball: But your --
Byron R. White: Because death may or may not happen as result of an accident.
Harry Norman Ball: But if the Court pleases, in the life policy, even if it be for a term of one year, there is a definite expectancy of death and not that the death is going to happen within the year necessarily, but that there is that expectancy on the basis of tables which is measurable but you don't have that at all in a flight policy where there is no definite assurance that --
Potter Stewart: I think has to Mr. Ball, both you and my brother White have gotten away a little bit in your arguments. You're not talking about the expectancy of death. The point you've been making is the certainty of death, that a life insurance policy and everybody so far, every human being dies, presumably anyone is going to continue to die someday, that's your point.
Harry Norman Ball: That is my --
Potter Stewart: Both the term policy and an accident insurance policy cover, insure against death but -- and in neither one is there any certainty of death. That the odds are much longer in the policy involved here.
Harry Norman Ball: And that's why I'm trying to make the point to --
William J. Brennan, Jr.: I know, but this certainly insures against death through a accident, doesn't it?
Harry Norman Ball: This insures against death through the accident but the possibility of death by accident is poles apart from the possibility or the probability of death of every human being based on his life expectancy. You just don't have that --
Byron R. White: What if I just buy a policy, a life insurance policy for a year to satisfy my creditors. Now the expectancy if I die within a year are poles apart, then the certainty of death that everybody has.
Harry Norman Ball: The expectancy of dying within in a year is far less than the expectancy of dying within 25 or 30, the life of expectancy but it's still there.
Byron R. White: Still there, and also there's, I suppose you could figure mathematically that what the chances are of dying accidentally within the year.
Harry Norman Ball: Well I'm not sure of that. I really don't think so. I think the possibility of death in an airplane accident just is so insignificant that it cannot be mathematically or actually figured and that's why I say that it is so far apart from the life coverage regardless of whether the life coverage is full life, 20 permanent life or even when it's on a limited term basis. You just can't talk about both those coverages in the same breath.
Arthur J. Goldberg: [Inaudible] and I don't find any reference to death at all in these policies, am I wrong in that?
Harry Norman Ball: Yes Your Honor.
Arthur J. Goldberg: Now, these policies basically only cover injury. Why are we discussing this as a death policy at all?
Harry Norman Ball: Because the government --
Arthur J. Goldberg: I know a death occurred but the policy on its face only purports to cover indemnity for injury, is that correct?
Harry Norman Ball: Indemnity for injury, and it fixes a --
Arthur J. Goldberg: If there are policies that talk about accidental death, we can have some of those policies, but both of these policies, I looked at them again and say that they are for injury accidental, bodily injury. Now they do have this amount and we can commonly, I know I've taken out policy frequently, I commonly assume what you have said, could you not make an argument that this is not life insurance at all, this is an injury policy?
Harry Norman Ball: That's the argument that I'm trying to make sir.
Arthur J. Goldberg: But you did not distinguish, that's why when Mr. Douglas asked you, do you distinguish between the policy which falls for reimbursement for injury and the policy which for death, you said you didn't distinguish.
Harry Norman Ball: Well then that was my error. The whole basis of the argument is that this is not a life policy, it's true.
Arthur J. Goldberg: I know, you have been arguing otherwise. You have said that the incident, certainty is so remote that it's different from other life policies which my brother White has just been asking you about, but it's quite a different argument it seemed to me to say that this is not a life insurance policy at all. What you are covering for is injury to the body and so it may have resulted in death, but if no death had resulted here, if the man had been injured, or re-injured there could have been a recovery under this policy.
Harry Norman Ball: Had he been injured in certain ways sir?
Arthur J. Goldberg: Yes, lost arm, lost a leg and bodily injured, he could have recovered under this policy.
Harry Norman Ball: That is correct sir.
Potter Stewart: Well I think Mr. Ball that the debit for which my brother Goldberg refers, I guess the excerpts comment that, are they not?
Harry Norman Ball: That's correct sir.
Potter Stewart: And this was the life policy, this did pay, each one of these paid $62,500 in the event of death on this roundtrip airplane.
Harry Norman Ball: By accident or pay the principal sum.
Potter Stewart: And in addition it paid specific sums for loss of an arm or a leg or eye or an ear.
Harry Norman Ball: Not an addition, either/or.
Potter Stewart: If there were no death that paid to be insured himself for the loss of a hand, as I say, or an eye or an ear, but if he died on this roundtrip on a flight it paid, each one of these paid $62,500 to the beneficiary, i. e., the widow.
Harry Norman Ball: As a result of an accident.
Earl Warren: Mr. Ball I -- bearing on the question as to purpose and intention of Congress I understood from Mr. Jones that the government has been collecting taxes on such moneys since the Ackerman case in 1929. And Congress has changed the law several times and since then hasn't done anything about this and apparently no one has challenged it seriously in the courts until this time, and I wonder if we could assume that Congress was to overlook the source of income of this kind or would permit the bureau to collect taxes of this kind, but it was such an important thing in the life of the nation. And I say that because I just read in the newspaper a few days ago that last year there were 47,000 people killed in automobile accidents alone in this country and certainly there must have been a great number of those people who were protected by this kind of insurance and I wonder if Congress had intended what you urge upon us, if they would not have changed that law somewhere along the line and the government has been collecting it all these years.
Harry Norman Ball: But the only regulation that was before Congress during these years is the regulation which said insurance, life insurance of every description and there was nothing before Congress, of course we know which talked about the proceeds from accidental death policies at all and there was no evidence of any great controversy. I think the government admits that there was not any great controversy during that period. So that --
Earl Warren: Well did the government collect the taxes during that period, all these periods since Ackerman, on the theory of the government is now arguing?
Harry Norman Ball: I don't know how much taxes it did collect in this context.
Earl Warren: Whatever the taxes were they were collecting them on this theory, were they not?
Harry Norman Ball: Yes, but in the absence of controversy or in the absence of awareness by Congress it would seem that it can't be said that Congress intended that this section which by its terms did not include proceeds from accident policies should be included. It would seem to me that, that section could have been amended had they so desired. Now in that connection on the basic differences between these coverages, I come to the question of the right to change the beneficiary which was the printed provision in the policy. Incidentally I do not agree that the right of the insured to collect if the injury caused the loss of arms or legs I do not call that an incident of ownership, because I think the term incident of ownership which was phrased by this Court in the Chase case is a term which is confined to life insurance policies. I'm sorry I see that my time is up, I just --
Earl Warren: Well if you have a sentence or two to complete your thought, go ahead, but if you want to extend time all right.
Harry Norman Ball: That incident of ownership test throughout the cases really covers a situation where there was a right to change the beneficiary plus some economic advantage in the policy which I adverted to before now. If you don't have that and if you're not -- and you don't have a life insurance policy before you then the term incident of ownership does not apply. And I say that the right to change the beneficiary even if it existed in this boiler plate did not rise to the incident of ownership. I say that the government should not take a part of this fund which might represent the breadwinner's value to his family unless there is a clear congressional mandate which is not present at this time. Thank you very much.
John B. Jones, Jr.: Mr. Jones.
John B. Jones, Jr.: Mr. Chief Justice. Mr. Justice Goldberg the provision on the indemnity for loss of life the principal sum is at page 40 of the record. In working on this case I've been a little concerned on the fragmentation of the policy throughout the record here. I wonder if the Court would like to have submitted to a, two complete copies of the --
Earl Warren: Could you do that?
John B. Jones, Jr.: -- I don't believe there's any dispute. We wish to arrange that.
Arthur J. Goldberg: [Inaudible]
John B. Jones, Jr.: I think not, that this thing had resulted at the airport and the only other --
Potter Stewart: Mr. Jones this policy would not have covered had the passenger died of old age on the trip and the airplane had landed safely.
John B. Jones, Jr.: No it would not.
Potter Stewart: It was only for accidental death.
John B. Jones, Jr.: That's right, in the manner specified.
Potter Stewart: What manner specified?
John B. Jones, Jr.: Well alighting from an aircraft, being hit by another aircraft.
Potter Stewart: Either in flight or you know the matter specified in connection with this airline?
John B. Jones, Jr.: I don't know whether it would cover the situation if another passenger shoots him or not, I just don't know that.
Potter Stewart: It wouldn't cover death from natural cause.
John B. Jones, Jr.: Clearly it would not cover that.
Potter Stewart: On the trip?
John B. Jones, Jr.: That's right.
Arthur J. Goldberg: The policy could be redefined [Inaudible]
John B. Jones, Jr.: They will be complete --
Arthur J. Goldberg: [Inaudible]
John B. Jones, Jr.: That's correct.
Arthur J. Goldberg: [Inaudible]
John B. Jones, Jr.: I apologize to the Court for that. The only other point that I'd make is that in emphasizing the legislative history here I think that the respondent has shown a misunderstanding of what the estate tax is. The estate tax is a revenue raising measure which produces approximately $2 billion a year in the federal budget which is an appreciable portion of it. And I think this difference between our two sides is shown by the quotation from his brief on page 14, where he describes the purpose of the estate tax to be the prevention of accumulated wealth being passed on undiminished from generation to generation, and I respectfully submit that the history of the same provisions of the estate tax which has been cited to this Court for other purposes will show that there's an important revenue measure and that this is a category of transmission of death which is within the statute.
William J. Brennan, Jr.: Mr. Jones, suppose in addition to naming the beneficiary the insured has written across the face of the policy “I hereby assign all my right, title in this policy to the beneficiary” change this?
John B. Jones, Jr.: I think it would turn on whether the company would accept that. The company could prove that it would not accept it then it's not an effective assignment. My guess is that if that had been done it would be very hard for the company under the laws of any state to resist that and in fact if people do, do that to those policies even though it says that nobody can vary the terms that some people aware of the estate tax consequences have so written.
William J. Brennan, Jr.: Well what would be the estate tax?
John B. Jones, Jr.: If that would be binding on the insurance company then it would take it out of the insured's estate. If it would not be binding then it's an ineffective designate.
William J. Brennan, Jr.: A simpler way, isn't it?
John B. Jones, Jr.: Well, a simpler way is for the insurance company to put a form out there and just say check here if you wish to assign the rights of the beneficiary which is being done.
Hugo L. Black: They do have a form.
John B. Jones, Jr.: They do now have such a form, they did not. Thank you.